DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claim 1 has been amended. Claims 2 – 11 are as previously presented. Claims 12 – 16 remain withdrawn. Therefore, claims 1 – 11 are currently pending and have been considered below.

Response to Amendment
	The amendment filed on 4/27/2021 has been entered. Applicant’s amendment overcomes the previously set-forth objection to claim 1 and 112(b) rejection of claims 1 – 11.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 4 and 6 – 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weeks et al. (US 5,806,588).
Regarding claim 1, Weeks discloses a method of making a conformal electrical connection on a carbon allotrope heater element, the method comprising: 
applying a wetting agent (“wetting agent 20”) to a portion of the carbon allotrope heater element (wetting agent 20 is applied as a coating to a portion of “carbon/carbon material 12” to create a wetting layer [Col. 4, lines 32-35]; carbon/carbon material 12 can be, for example, “graphite” [Col. 4, lines2-7]), wherein the wetting agent is selected from the group consisting of carbides, oxides, and nitrides (wetting agent 20 can be, for example, the carbide form of tungsten, tantalum, molybdenum, niobium [Col. 4, lines 35-41], [claim 8]), 
introducing a metallic material (“molten copper 32” is introduced onto wetting layer 20; molten copper 32 becomes “braze 16” [Col. 4, line 52 – Col. 5, line 5]) onto the wetting layer to form a coated portion of the carbon allotrope heater element (Fig. 2 shows braze 16); and 
melting the metallic material (copper 32 is “molten”) such that the metallic material wets the portion of the carbon allotrope heater element with the wetting layer (“wetting agent 20 holds braze 16 by surface tension to carbon/carbon material 12” [Col. 4, line 52 – Col. 5, line 5]).
As described above, Weeks discloses the recited method steps. It is noted that the invention of Weeks can function as a carbon allotrope heater element. Element 14, shown in Fig. 4, is a tube fabricated from, for example, copper [Col. 4, lines 13-19], which is an electrical conductor and can therefore function as a resistive heater when a current is applied to element 14.

Regarding claim 2, Weeks discloses wherein the carbon allotrope heater element is comprised of a material selected from the group consisting of carbon nanotubes, graphene, graphene nanoribbons, graphite, boron nitride nanotubes, and combinations thereof (carbon/carbon material 12 can be, for example, “graphite” [Col. 4, lines 2-7]).

Regarding claim 3, Weeks discloses heat treating the wetting layer on the carbon allotrope heating element (wetting agent 20 is applied as a coating to a portion of carbon/carbon material 12; molten copper 32 is then introduced onto wetting layer 20 [Col. 4, line 52 – Col. 5, line 5]; since copper 32 

Regarding claim 4, Weeks discloses wherein heat treating the wetting layer, introducing the metallic material, and melting the metallic material are done simultaneously (as described in the rejection of claim 3, the introduction of molten copper 32 to wetting layer 20 results in wetting layer 20 being treated with heat; this introduction of molten copper 32 is the introduction and melting of the metallic material, as described in the rejection of claim 1).

Regarding claim 6, Weeks discloses wherein the wetting agent is selected from the group consisting of Mo2C, TiC, NiO, Fe2O3, Cr3C2 and WC (the wetting agent can be, for example, the carbide form of tungsten [Col. 4, lines 35-41] , [claim 8]).

Regarding claim 7, Weeks discloses wherein the metallic material is selected from the group consisting of copper, copper alloys, aluminum, aluminum alloys, nickel, nickel alloys, platinum, platinum alloys, silver, silver alloys, solder alloys, braze alloys, and combinations thereof (“molten copper 32” [Col. 4, line 52 – Col. 5, line 5]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Weeks in view of Rexer (US 4,000,026).
Regarding claim 5, Weeks does not expressly disclose wherein introducing a metallic material is done by slurry, vapor, or direct writing methods.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein introducing a metallic material is done by slurry, vapor, or direct writing methods. This is merely the simple substitution of one known element (the introduction of a brazing material by one method, as disclosed by Weeks) for another (the introduction of a brazing material by slurry, as disclosed by Rexer) to achieve the predictable result of applying a brazing material such that elements can be joined as desired.

Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Weeks in view of Schedler et al. (US 7,940,880).
Regarding claim 8, Weeks does not expressly disclose wherein the metallic material is a foil, powder, wire, slurry, solution, or vapor.
Schedler is related to a method of forming a component wherein a metallic material is attached to a carbon allotrope [Col. 3, lines 6-12]. The formed component can be utilized as a heater, since the formed component comprises a copper element [Col. 3, lines 6-12], wherein copper is an electrical conductor and can therefore function as a resistive heater when a current is applied to the copper element. Schedler discloses wherein a metallic material is a foil, powder, wire, slurry, solution, or vapor (the invention of Schedler comprises bonding a copper foil to a carbon allotrope (“copper foil” [Col. 4, lines 64-67] is bonded to element 2, which is a “graphitic material” [Col. 4, lines 64-67; Col. 3, line 7]))
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the metallic material is a foil, powder, wire, slurry, solution, or vapor. This is merely the simple substitution of one known element (a copper foil, as disclosed by Schedler), for another (copper of an undisclosed form, as in Weeks) to obtain the predictable result of 

Regarding claim 11, Weeks does not expressly disclose wherein introducing a metallic material to a portion of the carbon allotrope heater element occurs by reaction between a chemical precursor and a portion of a surface of the carbon allotrope heater element to form a carbide.
Schedler discloses applying molten titanium to a surface of a carbon allotrope, “the molten titanium penetrating into the CFC as a result of the capillary forces acting, thereby forming titanium carbide” [Col. 4, lines 53-63].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein introducing a metallic material to a portion of the carbon allotrope heater element occurs by reaction between a chemical precursor and a portion of a surface of the carbon allotrope heater element to form a carbide. This results in a “very good chemical bond,” as disclosed by Schedler (“Titanium carbide on the one hand adheres to the CFC by a very good chemical bond” [Col. 4, lines 60-62]).

Claims 9 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Weeks et al. (US 5,806,588).
Regarding claim 9, Weeks does not expressly disclose wherein heat treating the wetted carbon allotrope heater element occurs between 50 and 2000 degrees Celsius.
However, Weeks discloses heat treating the wetted carbon allotrope heater element with molten copper, as described in the rejection of claim 3. It is noted that the melting point of copper is approximately 1083 degrees Celsius.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein heat treating the wetted carbon allotrope heater element occurs between 50 and 2000 degrees Celsius, since it has been held that where the general conditions of 

Regarding claim 10, Weeks does not expressly disclose wherein melting the metallic material occurs between 80 and 2000 degrees Celsius.
However, Weeks discloses wherein the metallic material is molten copper. It is noted that the melting point of copper is approximately 1083 degrees Celsius.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein melting the metallic material occurs between 80 and 2000 degrees Celsius, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. MPEP 2144.05-II-A.

Response to Arguments
Applicant’s arguments with respect to claims 1 – 11 have been considered but are moot because the new grounds of rejection do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH SIMS whose telephone number is (571)272-3073.  The examiner can normally be reached on M - F, 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.M.S./Examiner, Art Unit 3761        

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761